Citation Nr: 0205819	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  93-19 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from February 1962 to 
February 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) from a February 1992 decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO), which denied service connection for headaches.

This matter was previously remanded on three separate 
occasions for further development of the evidence.  The last 
such remand took place in June 2000, and the case is now 
again before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's headaches are not shown to be related to 
his active service.


CONCLUSION OF LAW

A headache disability was not incurred or aggravated during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for benefits unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  The Board is unaware 
of, and the veteran has not identified, any additional 
evidence which is necessary to make an informed decision on 
this matter.  Thus, the Board believes that all relevant 
evidence which is available has been obtained.  The veteran 
and his representative, moreover, have been accorded ample 
opportunity to present evidence and argument.  Further, the 
veteran and his representative have been notified of the 
evidence necessary to establish the benefits sought.  Thus, 
the Board concludes that VA's statutory duty to assist the 
veteran has been satisfied.

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  The veteran, via a statement of 
the case and two supplemental statements of the case, was 
informed of all pertinent law and regulations.  The RO also 
explained his rights and VA's duties under VCAA.  Also, VA 
arranged for several relevant VA medical examinations.  Thus, 
VA has satisfied, as far as practicably possibly, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  Id.; Soyini, supra.  

On February 1991 report of medical history, the veteran for 
the first time voiced complaints of frequent severe 
headaches.  Apparently, he had been experiencing headaches 
for the previous four or five months and was using aspirin to 
treat the symptoms.  He stated that he thought the headaches 
were stress related.

In August 1991, he filed a claim of service connection for 
"frequent headaches."

By February 1992 decision, the RO denied service connection 
for headaches.  The veteran perfected a timely appeal, and in 
October 1995, the Board remanded this issue for further 
evidentiary development, to wit, a medical opinion to 
determine the etiology of the veteran's claimed headaches.  

On September 1996 VA medical examination, the veteran 
reported having headaches since his retirement from service.  
He stated that the headaches were mild and that he did not 
use medication or modify his activity as a result of the 
headaches.  He denied recent sinus problems.  On objective 
examination, his neurologic examination was unremarkable.  
The headaches were nonspecific in character and mild in 
degree.  They were not disabling and did not require 
medication.  The examiner opined that further neurologic 
testing was not required.  The diagnosis was intermittent 
mild tension-type headaches.  The examiner noted that "there 
is no indication of a specific injury or mechanism for the 
onset of these problems, and the etiology is 
characteristically obscure."

By December 1998 supplemental statement of the case, the RO 
again denied service connection for headaches.  However, in 
June 1999, the Board again remanded the issue of service 
connection for headaches because the September 1996 VA 
medical examination did not contain an opinion regarding 
etiology.  

The claims file was returned to the Board without the 
requested medical examination report and opinion, and in June 
2000, the Board again remanded this matter for a medical 
examination and opinion regarding etiology.  

On November 2000 VA medical examination, the veteran reported 
that he experienced dull headaches from time to time 
apparently, about twice a week, which he treated with over-
the-counter Advil.  The examiner found it significant that, 
since his service separation in 1991, he had not sought any 
medical treatment for his headaches.  The veteran stated that 
his headaches began in the last five years of service.  He 
stated that he drank caffeinated beverages every day and 
chewed gum between 2-3 hours a day.  He reported that the 
latter part of his service was characterized by job-related 
stress.  He indicated that, after service, he taught part-
time and then took a full-time position as an assistant 
professor of aeronautical science.  As opposed to service, he 
did not complain of job-related stress and, in fact, claimed 
to love his job; however, he still noted headaches.  The 
examiner indicated that the prior examiner meant to explain 
that he did not see any specific cause for the veteran's 
headaches and that they often emerge due to any particular 
unidentifiable cause.  The examiner stated that the veteran's 
headaches could be perpetuated by his caffeine use and 
withdrawal or by his gum chewing.  Also, the pattern of use 
and withdrawal from analgesics was described by the examiner 
as aggravating his headaches.  The examiner opined that the 
etiology of the headaches could not be determined, but he 
stated that the veteran's current headaches could not be 
linked to service or to the type of headaches he had in 
service.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.306 (2001).

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service. 38 U.S.C.A. § 1110 (West 1991 & Supp. 2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
38 U.S.C. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
When a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  Gilbert v. Derwinski, 1 
Vet. App.49 (1990); see also Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001) (the benefit of the doubt rule applies only 
when the positive and negative evidence renders a decision 
too close to call).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

A review of the foregoing factual background as well as 
applicable law and regulations demonstrates that service 
connection cannot be granted for the veteran's claimed 
headache disability.  

Initially, the evidence does not reflect chronicity.  See 
38 C.F.R. § 3.303(b).  The Board recognizes that the veteran 
complained of headaches in service and that he continued to 
complain of similar symptoms following service.  However, 
that condition cannot be described as chronic because the 
November 2000 VA medical examination report reflected that 
current headaches were the probable result of extensive gum 
chewing, caffeine intake, and/or the cycle of use and 
withdrawal of analgesics.  Such headaches, moreover, were not 
the same type of headaches experienced in service according 
to the November 2000 examiner.  Because past and present 
headaches are the result of different sources, they cannot be 
described as chronic.  As the veteran's claimed headache 
disability is not chronic, service connection for headaches 
cannot be granted.  Id.; 38 U.S.C.A. § 1110.  

In addition to the foregoing, the veteran's current claimed 
headache disability is simply not related to service.  As 
such, service connection for headaches cannot be granted.  
38 C.F.R. § 3.303(d).  The September 1996 VA medical 
examination report indicated that the etiology of the 
veteran's headaches could not be determined.  The November 
2000 VA examiner stated more definitively that the veteran's 
headaches were not related to service.  Without a nexus 
between a present disability and service, service connection 
cannot be granted.  Id.

In conclusion, this is not a case where the evidence is in 
relative equipoise; rather, the preponderance of the 
competent medical evidence of record reflects that the 
veteran's claimed headache disability is not linked to his 
active service.  38 U.S.C.A. § 5107; Gilbert, supra; Alemany, 
supra.  


ORDER

Service connection for headaches is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

